Case 2:20-cv-14159-RLR Document 29-1 Entered on FLSD Docket 10/27/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION

                        CASE NO.: 2:20-cv-14159-ROSENBERG-MAYNARD

   DJ LINCOLN ENTERPRISES, INC.

                  Plaintiff,
          v.

   GOOGLE, LLC,

               Defendant.
   _____________________________________

                   DECLARATION OF BRIAN M. WILLEN IN SUPPORT OF
                     GOOGLE LLC’S MOTION TO STAY DISCOVERY

          I, Brian M. Willen, declare as follows:

          1.      I am an attorney at the law firm of Wilson, Sonsini, Goodrich & Rosati, counsel

   for Defendant Google LLC (“Google”), and duly admitted pro hac vice before this Court. I

   submit this Declaration in support of Google’s Motion to Stay Discovery. I am over the age of

   18 and competent to make this Declaration. I make each of the following statements based on

   my personal knowledge, and I could, if necessary, testify to the truth of each of them.

          2.      Attached hereto as Exhibit 1 is a true and correct copy of Plaintiff’s

   Interrogatories and Request for Production of Documents, dated October 26, 2020, and served

   on Google that same day.

           I declare under penalty of perjury under the laws of the State of Florida and the United
   States that the foregoing is true and correct and that this Declaration is executed the 27th day of
   October, 2020, in Ann Arbor, Michigan.

                                                      /s/ Brian M. Willen
                                                      Brian M. Willen
